DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted on 9/20/2019 have been deemed acceptable for examination proceedings. 

Claim Objections
Claim 6 objected to because of the following informalities:  “in the Lambda tuning method as the a factor time…” should be read as “in the Lambda tuning method as the factor time…”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The first component, second component, third component, fourth component, and fifth component are generic placeholders given specific functions to be carried out via a processor without a definition of the components in the claims. The instant specification does not provide a definition of any of the mentioned components above and therefore, anything capable of performing the claimed function will be deemed to be the relevant component.  
	The sixth component is a generic placeholder that is given specific functions in the claim, however, the claim does not a definition of the component in the claim. The instant specification does not provide a definition of the sixth component and therefore, anything capable of performing the claimed function will be deemed to be the relevant component.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 27 recite the limitation "the reset time constant".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has taken reset time constant to mean the same as the reset time constant claimed in claim 2 and in claim 23. 
Applicant may amend claim 6 to depend from claim 2 and claim 27 to depend from claim 23 to overcome this issue.

Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “first component, second component, third component, fourth component, fifth component, and sixth component in claims 22 and it dependent claims 23-34” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification does not provide a structural definition for any of the claimed components. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For the purpose of examination, it is deemed that anything that can perform the claimed functions of the generic placeholders will be understood as being the claimed component for claims 22-34. 
	Therefore, claims 22-34 are rejected under 35 USC 112 (b). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8-11, 13-22, 24-30, 32-35, 37-39, 40-41, 43, 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Moden (US PUB. 20090138102) in view of Blevins et al (US PUB. 20070150079, herein Blevins ‘079) in further view of Thiele (US PUB. 20090198350).

	Regarding claim 1, Moden teaches a method of tuning a [proportional-integral-derivative (PID)] process controller for use in controlling a process when the [PID] process controller is connected to the process via an input/output network, the [PID] process controller, the input/output network and the process forming a process loop, the method comprising: 
	determining one or more characteristics of the [PID] process controller, including determining an execution rate of the [PID] process controller (0085 “the controller sampling period is T.sub.s.” the controllers execution rate corresponds to the sampling period of the controller.) 
determining one or more characteristics of the process (0025), 
including determining one or more time constants of the process (0025 “an industrial process has to some extent time-invariant dynamics, and to some extent time characteristics--such as…time constants…The parameterization may be chosen according to actual knowledge about the behavior of the process”.)  and 
one or more process dead times of the process (0025 “an industrial process has to some extent time-invariant dynamics, and to some extent time characteristics--such as dead-time…The parameterization may be chosen according to actual knowledge about the behavior of the process”.) 
determining one or more characteristics of one or more devices within the input/output network of the process loop (0043, 0040) 
including determining at least one of one or more input/output device scan rates (0040 “the measurement system may apply a filter to the basic measurement and it may down -sample the measurements so the actual sampling period becomes an integer multiple of the basic one”, the measurement system contains input/output devices and their sampling rate is determined. Sampling rate corresponds to device scan rate.) 
and one or more input/output time constants associated with the one or more devices within the input/output network of the process loop (0040 “the actuator dynamics…will then influence the…time constant required describing the transport behavior” 0043 “it is assumed for each individual actuator to be…a pure time constant to degree (1-.xi.).” actuators correspond to input/output devices and have time constants associated with them.)
and one or more input/output dead times associated with the one or more devices within the input/output network (0040 “the actuator dynamics…will then influence the dead-time and/or time constant required describing the transport behavior” 0043 “it is assumed for each individual actuator to be a pure dead-time to degree .xi., and a pure time constant to degree (1-.xi.).” actuators correspond to input/output devices and have dead times associated with them.)
and determining the dead time of the estimated process (0041 “parameters to estimate for each control loop may be chosen to be…a dead time D.sub.0” 0080 “the deadtime… constitute part of the estimated parameter vector .theta., which means they are the ones that get their values by recursive estimation.” ) 
as a function of the one or more dead times of the process (0043 “The speed independent dead-time, D.sub.0, represents the…the average sum of processing time”), 
the one or more process time constants (0043 “The speed independent dead-time, D.sub.0, represents the total pure delay from measurement to actual start of change at the roll gap due to actuator movement”, this total pure delay contains the process time constant since the time constant is of the process is part of the reason for delay till actual start of change.), 
the one or more input/output time constants (0043 “the transport response for different actuators differs and is not known in advance, it is assumed for each individual actuator to be a pure dead-time to degree .xi., and a pure time constant to degree (1-.xi.)…The speed independent dead-time, D.sub.0, represents the…any pure delays in the actuator system” the pure delay for the actuator contains the time constant of the actuator because it explains the actuators response time which is part of the delay of the actuator.), 
the one or more input/output device scan rates (0043 “The speed independent dead-time, D.sub.0, represents the…communication…delay” communication delay corresponds to the scan rate since sampling causes delay in communication.)
the execution rate of the [PID] process controller (0043 “The speed independent dead-time, D.sub.0, represents the…processing…delay”, processing corresponds to the execution rate of the PID controller since the controller sampling causes processing delay.)
and the one or more input/output dead times (0043 “The speed independent dead-time, D.sub.0, represents the…any pure delays in the actuator system”, the actuator system corresponds to the input/output. The delays in the actuator system contain the dead time.)
determining a set of [PID] process controller tuning factors from the estimated process time constants and the estimated process dead time (0038 “The actual controller tuning uses a model that combines the previous knowledge of the process behavior, including the influence of the process speed, and the knowledge obtained through the estimated parameters.” 0041 “The parameters to estimate for each control loop may be chosen to be…a dead-time D.sub.0…and a factor .xi. describing to which degree the transport behavior… a time constant” the deadtime as shown above corresponds to the estimated process dead time. The factor corresponds to the estimated time constant.); and 
tuning the [PID] controller using the determined set of [PID] process controller tuning factors (0038 “The actual controller tuning uses a model that combines the previous knowledge of the process behavior, including the influence of the process speed, and the knowledge obtained through the estimated parameters.”)
While Moden teaches a PI controller and a first order plus dead time model (0061) Moden does not explicitly teach a PID controller and estimating the process control loop as a second order plus dead time estimated process, including determining first and second order time constants of the estimated process as a function of the one or more process time constants and the one or more input/output time constants. 
Blevins ‘079 teaches proportional-integral-derivative (PID) process controller (0029 “Referring to FIG. 2, an example of an adaptive feedback/feedforward (FB/FC) PID controller used within an adaptive process control loop to control a process 100 is shown.”)
estimating the process control loop as a second order plus dead time estimated process (0087 “The valve model as in the appendix was used with the second order plus dead time controlled process. The model recreates valve steady state characteristics and dynamic response.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controller tuning using a model techniques of 
Moden and Blevins ‘079 does not teach including determining first and second order time constants of the estimated process as a function of the one or more process time constants and the one or more input/output time constants.
Thiele does teach including determining first and second order time constants of the estimated process as a function of the one or more process time constants and the one or more input/output time constants (0090 “is the process model mismatch in one or more process model parameters….tau..sub.1, .tau..sub.2 are the first and second order time constant parameters of the process model”, the first and second order time constant of the model are determined. Moden as shown above teaches the one or more process time constants and the one or more input/output time constants. Moden teaches both inputs and in combination with Thiele teaches the determined first and second order time constants.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controller tuning using a model techniques of Moden and the modelling of the process control teachings of Blevins ‘079 with the tuning techniques of Thiele since the cited references are all directed towards modelling a process control and because Thiele teaches a control performance monitoring which allows for dramatically improving the efficiency of industrial plants (0004). 

Regarding claim 3, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1.
Moden and Blevins ‘079 further teach wherein determining the set of PID process controller (Blevins ‘079, 0029 “Referring to FIG. 2, an example of an adaptive tuning factors from the estimated process time constants and the estimated process dead time (Moden, 0038 “The actual controller tuning uses a model that combines the previous knowledge of the process behavior, including the influence of the process speed, and the knowledge obtained through the estimated parameters.” 0041 “The parameters to estimate for each control loop may be chosen to be…a dead-time D.sub.0…and a factor .xi. describing to which degree the transport behavior… a time constant” the deadtime as shown above corresponds to the estimated process dead time. The factor corresponds to the estimated time constant.) includes using a Lambda tuning method (Moden, 0084 “a very simple one is known as lambda tuning, aiming at a closed-loop system with specified time constant lambda (.lamda.)”) 

Regarding claim 4, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 3. 
Moden further teaches wherein using a Lambda tuning method includes enabling a user to select the value of lambda in the Lambda tuning method (0084 “Often the user specifies the lambda factor”). 

Regarding claim 5, Moden, Blevins ‘079 and Thiele teach The method of tuning a PID process controller of claim 3. 
Moden further teaches wherein using a Lambda tuning method includes automatically selecting the value of lambda in the Lambda tuning method (0085 “The lambda .lamda. in (10) would be determined from the lambda factor .lamda..sub.f as…” see equation below.

    PNG
    media_image1.png
    81
    214
    media_image1.png
    Greyscale
Using this equation, a lambda value is able to be automatically found.)

Regarding claim 6, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 3.
Moden further teaches wherein using a Lambda tuning method includes using the value of lambda in the Lambda tuning method as the a factor times the maximum of the reset time constant tuning factor and the estimated process dead time (0041 “The parameters to estimate for each control loop may be chosen to be…a dead-time D.sub.0”, 0085 “Then lambda tuning applied to this model gives the PI controller gain k and reset time T.sub.1 as… [see equation below]…This summarizes one variant of lambda tuning for models with one, two or three time constants and a deadtime (T.sub.3 and T.sub.2 are allowed to be zero in the formula (10)).” Reset time corresponds to the reset time constant. The lambda value is used along with the reset time and estimated process dead time for the lambda tuning.)

    PNG
    media_image2.png
    152
    447
    media_image2.png
    Greyscale
 The reset time corresponds to the reset time constant. The lambda factor is used in conjunction with the rest time and the estimated process dead time.)

the method of tuning a PID process controller of claim 1.
Thiele further teaches wherein determining one or more characteristics of the PID process controller includes enabling a user to input the one or more characteristics of the PID process controller (0053 “a user interface routine 46 may allow a user, such a process operator, a control engineer, etc. to specify or change tuning, design or control parameters associated with the advanced control block 38, to change set points, to initiate an adaptation/tuning procedure performed by the adaptation tuning block 42, to provide new model parameters, to provide model mismatch values or model mismatch range values, etc.”, the user may input characteristics of the process controller.).

Regarding claim 9, Moden, Blevins ‘079 and Thiele teach The method of tuning a PID process controller of claim 1. 
Moden teaches wherein determining one or more characteristics of the PID process controller (Moden, 0025 “an industrial process has to some extent time-invariant dynamics, and to some extent time characteristics--such as…time constants…The parameterization may be chosen according to actual knowledge about the behavior of the process”.) includes obtaining the one or more characteristics of the PID process controller from a configuration database (Thiele, 0048 “The data historian 12 may be any desired type of data collection unit having any desired type of memory and any desired or known software, hardware or firmware for storing data and may be separate from (as illustrated in FIG. 1) or a part of one of the workstations 13. controller sold by Emerson Process Management, is communicatively connected to the host computers 13 and the data historian 12” The memory stores data that is to be read. Moden teaches the one or more PID process characteristics which can be held in the storage of Moden since it is data. The storage device of Thiele corresponds to the configuration database.)

Regarding claim 10, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1. 
Thiele further teaches wherein determining one or more characteristics of one or more devices within the input/output network of the process loop includes enabling a user to input the one or more characteristics of the one or more devices within the input/output network (0053 “a user interface routine 46 may allow a user, such a process operator, a control engineer, etc. to specify or change tuning, design or control parameters associated with the advanced control block 38, to change set points, to initiate an adaptation/tuning procedure performed by the adaptation tuning block 42, to provide new model parameters, to provide model mismatch values or model mismatch range values, etc.”, the user may input characteristics of the input/output devices.).

Regarding claim 11, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1.
Moden and Thiele teach wherein determining one or more characteristics of one or more devices within the input/output network of the process loop (Moden, 0043 “the transport response for different actuators differs and is not known in advance, it is assumed for each individual actuator to be a pure dead-time to degree .xi., and a pure time constant to degree (1-.xi.)…The speed independent dead-time, D.sub.0, represents the…any pure delays in the actuator system” the pure delay for the actuator contains the time constant of the actuator because it explains the actuators response time which is part of the delay of the actuator.),  includes determining the one or more characteristics of the one or more devices within the input/output network from a configuration database (Thiele, 0048 “The data historian 12 may be any desired type of data collection unit having any desired type of memory and any desired or known software, hardware or firmware for storing data and may be separate from (as 

Regarding claim 13, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1.
Thiele further teaches wherein determining one or more characteristics of one or more devices within the input/output network of the process loop includes determining one or more input/output time constants associated with one or more filters within the one or more devices within the input/output network of the process loop (0016 “higher order lags are usually a result of filter time constants in measuring and control devices.”, 0066 “this simplification uses a filter time constant .tau..sub.i”, Control devices correspond to input/output devices within the input/output network of the control system.)

Regarding claim 14, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1.
Moden further teaches wherein determining one or more characteristics of one or more devices within the input/output network of the process loop includes determining one or more input/output time constants associated with one or more actuators within the input/output network of the process loop (0041 “a time constant T.sub.a describing the actuator response”). 

Regarding claim 15, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1.
 further teaches wherein determining one or more characteristics of one or more devices within the input/output network of the process loop includes determining one or more input/output time constants associated with one or more valves within the input/output network of the process loop (0017 “additional time constants from…control elements”, 0049 “The field devices 15-22 may be any types of devices, such as…valves”, valves are control elements and their time constants are determined.)

Regarding claim 16, Moden, Blevins ‘079 and Thiele teach The method of tuning a PID process controller of claim 1.
Moden further teaches wherein determining one or more characteristics of one or more devices within the input/output network of the process loop includes determining one or more input/output dead times associated with one or more actuators within the input/output network of the process loop (0043 “it is assumed for each individual actuator to be a pure dead-time to degree .xi.”).

Regarding claim 17, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1.
Moden further teaches wherein determining one or more characteristics of one or more devices within the input/output network of the process loop includes determining one or more input/output dead times associated with one or more communication networks within the input/output network of the process loop (0043 “The speed independent dead-time, D.sub.0, represents…communication…delay”). 

Regarding claim 18, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1.
 wherein determining one or more characteristics of one or more devices within the input/output network of the process loop includes determining one or more input/output dead times associated with one or more input/output marshalling devices (Blevins ‘079, 0023 teaches marshalling devices) within the input/output network of the process loop (Moden, 0043 “The speed independent dead-time, D.sub.0, represents…communication…delay”, Marshalling devices are involved in communications and when the marshalling devices of Blevins ‘079 are added, their communication delay is determined for the dead time calculation.)

Regarding claim 19, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1.
Moden further teaches wherein determining one or more characteristics of one or more devices within the input/output network of the process loop includes determining one or more input/output dead times associated with one or more filters within the input/output network of the process loop (0040 “the measurement system may apply a filter to the basic measurement”, 0068 “In doing this, the effect of any measurement filter 26 is also taken into account.”, 0043 “The speed independent dead-time, D.sub.0, represents the…communication…delay”, 0017 “receiving measurements of a property of the process in response to said excitation signals” measurement system corresponds to the one or more devices on the input/output network. The filter has a communication delay effect and this is taken into account for calculating the dead time.)

Regarding claim 20, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1.
Moden further teaches further including modeling the operation of the PID controller in the process loop using the PID tuning parameters to determine one or more process control characteristics of the process loop (0030 “to perform model based tuning of the controller based on said model that describes the dynamics from controller output to controller input.”) and providing the one or more process control characteristics to a user (0051 “During a tuning session, the results of parameter estimation and tuning are presented to the user”). 

Regarding claim 21, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 20.
Thiele and Blevins ‘079 further teach further including enabling a user to change one or more of the devices within the input/output network of the process loop to change one or more of the characteristics of one or more devices within the input/output network of the process loop to form a changed process loop (Thiele, 0053 “a user interface routine 46 may allow a user, such a process operator, a control engineer, etc. to specify or change tuning, design or control parameters associated with the advanced control block 38, to change set points, to initiate an adaptation/tuning procedure performed by the adaptation tuning block 42, to provide new model parameters, to provide model mismatch values or model mismatch range values, etc.”), estimating the changed process loop as a second order plus dead time estimated process (Blevins ‘079 0087 “The valve model as in the appendix was used with the second order plus dead time controlled process. The model recreates valve steady state characteristics and dynamic response.” Thiele teaches the changed process loop and Blevins ‘079 teaches using the second order plus dead time process), determining a new set of PID process controller tuning factors for the changed process loop, modeling the operation of the PID process controller in the changed process loop using the new PID tuning parameters to determine one or more new process control characteristics of the new process loop and providing the one or more new process control characteristics to a user (Thiele, 0053 “a user interface routine 46 may allow a user, such a process operator, a 

Regarding claim 22, Moden teaches a system for tuning a [proportional-integral-derivative (PID)] process controller for use in controlling a process when the [PID] process controller is connected to the process via an input/output network, the [PID] process controller, the input/output network and the process forming a process loop, comprising: 
a first component that determines, via a computer processor (0028), one or more characteristics of the PID process controller, including an execution rate of the PID process controller (0085 “the controller sampling period is T.sub.s.” the controllers execution rate corresponds to the sampling period of the controller.)  
a second component that determines, via a computer processor, one or more characteristics of the process, including determining one or more time constants of the process and one or more dead times of the process (0025 “an industrial process has to some extent time-invariant dynamics, and to some extent time characteristics--such as…time constants…The parameterization may be chosen according to actual knowledge about the behavior of the process”.); 
a third component that determines, via a computer processor (0028), one or more characteristics of one or more devices within the input/output network of the process loop, including determining at least one of one or more input/output device scan rates (0040 “the measurement system may apply a filter to the basic measurement and it may down -sample the measurements so the actual sampling period becomes an integer multiple of the basic one”, the measurement system contains input/output devices and their sampling rate is  and one or more input/output time constants (0040 “the actuator dynamics…will then influence the…time constant required describing the transport behavior” 0043 “it is assumed for each individual actuator to be…a pure time constant to degree (1-.xi.).” actuators correspond to input/output devices and have time constants associated with them.) and one or more input/output dead times associated with the one or more devices within the input/output network of the process loop (0040 “the actuator dynamics…will then influence the dead-time and/or time constant required describing the transport behavior” 0043 “it is assumed for each individual actuator to be a pure dead-time to degree .xi., and a pure time constant to degree (1-.xi.).” actuators correspond to input/output devices and have dead times associated with them.); 
a fourth component that calculates, via a computer processor (0028), [an estimate of the process loop, by determining first and second order time constants of the estimated process loop as a function of the one or more process time constants and the one or more input/output time constants] and by determining a dead time of the estimated process loop (0041 “parameters to estimate for each control loop may be chosen to be…a dead time D.sub.0” 0080 “the deadtime… constitute part of the estimated parameter vector .theta., which means they are the ones that get their values by recursive estimation.” ) as a function of the one or more process time constants (0043 “The speed independent dead-time, D.sub.0, represents the total pure delay from measurement to actual start of change at the roll gap due to actuator movement”, this total pure delay contains the process time constant since the time constant is of the process is part of the reason for delay till actual start of change.) and the one or more input/output time constants (0043 “the transport response for different actuators differs and is not known in advance, it is assumed for each individual actuator to be a pure dead-time to degree .xi., and a pure time constant to degree (1-.xi.)…The speed independent dead-time, D.sub.0, represents the…any pure delays in the actuator system” the , 
and the one or more input/output device scan rates (0043 “The speed independent dead-time, D.sub.0, represents the…communication…delay” communication delay corresponds to the scan rate since sampling causes delay in communication.) and the execution rate of the PID process controller (0043 “The speed independent dead-time, D.sub.0, represents the…processing…delay”, processing corresponds to the execution rate of the PID controller since the controller sampling causes processing delay.) and the one or more input/output dead times  (0043 “The speed independent dead-time, D.sub.0, represents the…any pure delays in the actuator system”, the actuator system corresponds to the input/output. The delays in the actuator system contain the dead time.) and the one or more process dead times (0043 “The speed independent dead-time, D.sub.0, represents the…the average sum of processing time”); 
a fifth component that determines, via a computer processor (0028), a set of [PID] process controller tuning factors from the estimated process loop time constants and the estimated process loop dead time 0038 “The actual controller tuning uses a model that combines the previous knowledge of the process behavior, including the influence of the process speed, and the knowledge obtained through the estimated parameters.” 0041 “The parameters to estimate for each control loop may be chosen to be…a dead-time D.sub.0…and a factor .xi. describing to which degree the transport behavior… a time constant” the deadtime as shown above corresponds to the estimated process dead time. The factor corresponds to the estimated time constant.); and 
a sixth component that provides the [PID] controller with the determined set of [PID] process controller tuning factors for use by the [PID] controller during operation of a process (0038 “The actual controller tuning uses a model that combines the previous .
Moden does not teach proportional-integral-derivative (PID), an estimate of the process loop, by determining first and second order time constants of the estimated process loop as a function of the one or more process time constants and the one or more input/output time constants.
Blevins ‘079 teaches proportional-integral-derivative (PID) process controller (0029 “Referring to FIG. 2, an example of an adaptive feedback/feedforward (FB/FC) PID controller used within an adaptive process control loop to control a process 100 is shown.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controller tuning using a model techniques of Moden with the modelling of the process control teachings of Blevins ‘079because the cited references are directed towards process control loop optimization and because Blevins ‘079 teaches a PID modelling technique that “allows easy and flexible simulations of linear and non-linear process dynamics.”  (0087).
Moden and Blevins ‘079 does not teach an estimate of the process loop, by determining first and second order time constants of the estimated process loop as a function of the one or more process time constants and the one or more input/output time constants.
Thiele teaches an estimate of the process loop, by determining first and second order time constants of the estimated process loop as a function of the one or more process time constants and the one or more input/output time constants (0090 “is the process model mismatch in one or more process model parameters….tau..sub.1, .tau..sub.2 are the first and second order time constant parameters of the process model”, the first and second order time constant of the model are determined. Moden as shown above teaches the one or more process time constants and the one or more input/output time constants. Moden teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controller tuning using a model techniques of Moden and the modelling of the process control teachings of Blevins ‘079 with the tuning techniques of Thiele since the cited references are all directed towards modelling a process control and because Thiele teaches a control performance monitoring which allows for dramatically improving the efficiency of industrial plants (0004). 

Regarding claim 24, Moden, Blevins ‘079 and Thiele teach the system for tuning a PID process controller of claim 22.
 Moden and Blevins ‘079 further teach wherein the fifth component determines the set of PID process controller (Blevins ‘079, 0029 “Referring to FIG. 2, an example of an adaptive feedback/feedforward (FB/FC) PID controller used within an adaptive process control loop to control a process 100 is shown.”)  tuning factors from the estimated process time constants and the estimated process dead time (Moden, 0038 “The actual controller tuning uses a model that combines the previous knowledge of the process behavior, including the influence of the process speed, and the knowledge obtained through the estimated parameters.” 0041 “The parameters to estimate for each control loop may be chosen to be…a dead-time D.sub.0…and a factor .xi. describing to which degree the transport behavior… a time constant” the deadtime as shown above corresponds to the estimated process dead time. The factor corresponds to the estimated time constant.) using a Lambda tuning method (Blevins, 0084 “a very simple one is known as lambda tuning, aiming at a closed-loop system with specified time constant lambda (.lamda.)”)

the system for tuning a PID process controller of claim 24.
Moden further teaches wherein the fifth component enables a user to select the value of lambda in the Lambda tuning method (0084 “Often the user specifies the lambda factor”).

Regarding claim 26, Moden, Blevins ‘079 and Thiele teach the system for tuning a PID process controller of claim 24.
Moden further teaches wherein the fifth component uses a preset value of lambda in the Lambda tuning method (0084 “Often the user specifies the lambda factor” the user sets a preset value of lambda.).

Regarding claim 27, Moden, Blevins ‘079 and Thiele teach the system for tuning a PID process controller of claim 24.
Moden further teaches wherein the fifth component uses a value of lambda in the Lambda tuning method as a factor times the maximum of the reset time constant tuning factor and the estimated process loop dead time (0041 “The parameters to estimate for each control loop may be chosen to be…a dead-time D.sub.0”, 0085 “Then lambda tuning applied to this model gives the PI controller gain k and reset time T.sub.1 as… [see equation below]…This summarizes one variant of lambda tuning for models with one, two or three time constants and a deadtime (T.sub.3 and T.sub.2 are allowed to be zero in the formula (10)).” Reset time corresponds to the reset time constant. The lambda value is used along with the reset time and estimated process dead time for the lambda tuning.)

    PNG
    media_image2.png
    152
    447
    media_image2.png
    Greyscale
 The reset time corresponds to the reset time constant. The lambda factor is used in conjunction with the rest time and the estimated process dead time.)

Regarding claim 28, Moden, Blevins ‘079 and Thiele teach the system for tuning a PID process controller of claim 22.
Thiele further teaches wherein the first component determines one or more characteristics of the PID process controller by enabling a user to input the one or more characteristics of the PID process controller (0053 “a user interface routine 46 may allow a user, such a process operator, a control engineer, etc. to specify or change tuning, design or control parameters associated with the advanced control block 38, to change set points, to initiate an adaptation/tuning procedure performed by the adaptation tuning block 42, to provide new model parameters, to provide model mismatch values or model mismatch range values, etc.”, the user may input characteristics of the process controller.)

Regarding claim 29, Moden, Blevins ‘079 and Thiele teach The system for tuning a PID process controller of claim 22.
 Thiele further teaches wherein the third component determines one or more characteristics of one or more devices within the input/output network of the process loop by enabling a user to input the one or more characteristics of the one or more devices within the input/output network (0053 “a user interface routine 46 may allow a user, such a process operator, a control engineer, etc. to specify or change tuning, design or control 

Regarding claim 30, Moden, Blevins ‘079 and Thiele teach the system for tuning a PID process controller of claim 22. 
Moden and Thiele teach wherein the third component determines one or more characteristics of one or more devices within the input/output network of the process loop (Moden, 0043 “the transport response for different actuators differs and is not known in advance, it is assumed for each individual actuator to be a pure dead-time to degree .xi., and a pure time constant to degree (1-.xi.)…The speed independent dead-time, D.sub.0, represents the…any pure delays in the actuator system” the pure delay for the actuator contains the time constant of the actuator because it explains the actuators response time which is part of the delay of the actuator.) from a configuration database (Thiele, 0048 “The data historian 12 may be any desired type of data collection unit having any desired type of memory and any desired or known software, hardware or firmware for storing data and may be separate from (as illustrated in FIG. 1) or a part of one of the workstations 13. controller sold by Emerson Process Management, is communicatively connected to the host computers 13 and the data historian 12” The memory stores data that is to be read. Moden teaches the one or more input/output characteristics which can be held in the storage of Moden since it is data. The storage device of Thiele corresponds to the configuration database.)

Regarding claim 32, Moden, Blevins ‘079 and Thiele teach the system for tuning a PID process controller of claim 22.
 further including a seventh component that models the operation of the PID controller in the process loop using the PID process controller tuning parameters to determine one or more process control characteristics of the process loop (0030 “to perform model based tuning of the controller based on said model that describes the dynamics from controller output to controller input.”) and provides the one or more process control characteristics to a user (0051 “During a tuning session, the results of parameter estimation and tuning are presented to the user”).

Regarding claim 33, Moden, Blevins ‘079 and Thiele teach the system for tuning a PID process controller of claim 32.
Thiele and Blevins ‘079 further teach wherein the third component enables a user to change one or more of the devices within the input/output network of the process loop to change one or more of the characteristics of one or more devices within the input/output network of the process loop to form a changed process loop (Thiele, 0053 “a user interface routine 46 may allow a user, such a process operator, a control engineer, etc. to specify or change tuning, design or control parameters associated with the advanced control block 38, to change set points, to initiate an adaptation/tuning procedure performed by the adaptation tuning block 42, to provide new model parameters, to provide model mismatch values or model mismatch range values, etc.”), wherein the fourth component estimates the changed process loop as a second order plus dead time estimated process (Blevins ‘079 0087 “The valve model as in the appendix was used with the second order plus dead time controlled process. The model recreates valve steady state characteristics and dynamic response.” Thiele teaches the changed process loop and Blevins ‘079 teaches using the second order plus dead time process), wherein the fifth component determines a new set of PID process controller tuning factors for the changed process loop, and the seventh component models the operation of the PID process controller in the changed process loop using the new PID tuning parameters to determine one or more new process control characteristics of the new process loop and provides the one or more new process control characteristics to a user  (Thiele, 0053 “a user interface routine 46 may allow a user, such a process operator, a control engineer, etc. to specify or change tuning, design or control parameters associated with the advanced control block 38, to change set points, to initiate an adaptation/tuning procedure performed by the adaptation tuning block 42, to provide new model parameters, to provide model mismatch values or model mismatch range values, etc.”.)

Regarding claim 34, Moden, Blevins ‘079 and Thiele teach the system for tuning a PID process controller of claim 22.
 Moden further teaches wherein the third component determines the one or more characteristics of one or more devices within the input/output network of the process loop by determining one or more input/output time constants associated with one or more filters used within the one or more devices within the input/output network of the process loop  (0040 “the measurement system may apply a filter to the basic measurement”, 0068 “In doing this, the effect of any measurement filter 26 is also taken into account.”, 0043 “The speed independent dead-time, D.sub.0, represents the…communication…delay”, 0017 “receiving measurements of a property of the process in response to said excitation signals” measurement system corresponds to the one or more devices on the input/output network. The filter has a communication delay effect and this is taken into account for calculating the dead time.)

Regarding claim 35, Moden, teaches a process control system for controlling a portion of a process using a process control loop, comprising: 
a [proportional-integral-derivative (PID)] process controller (0085); 
a plurality of input/output communication devices connected between the [PID] process controller (0053 “The controller outputs u(t) are fed to the actuators”) and the process to measure one or more process variables (0053 “The measurement system 6 senses the tension distribution s(t) across the strip 5 via the measurement roll 11 at a position between the roll gap and the coiler 7. With a Stressometer system, s(t) is sampled four times per revolution of the measurement roll. The flatness measurement system 6 translates the raw measurement into a flatness profile z(t).”) [and to communicate the measured process variables to the [PID] process controller] and to send one or more control signals from the [PID] process controller to a controlled device in the process (0053 “The controller outputs u(t) are fed to the actuators”); and 
a process controller tuner (0038), including; 
a processor (0028), 
a process controller tuning routine stored on a memory and adapted to be executed on the processor (0028) to, 
(1) [estimate the process control loop as a second order plus dead time process] by;
(a) [determining first and second order time constants of the estimated process control loop as a function of one or more process time constants associated with the operation of the process and one or more input/output time constants] associated with the operation of one or more of the input/output communication devices (0043 “The speed independent dead-time, D.sub.0, represents the…communication…delay…in the actuator system” Actuator system is part of the input/output system. The delay for the actuator contains the time constant of the actuator because it explains the actuators response time which is part of the delay of the actuator.), and 
(b) determining the dead time of the estimated process control loop (0041 “parameters to estimate for each control loop may be chosen to be…a dead time D.sub.0” 0080  as a function of the one or more process time constants (0043 “The speed independent dead-time, D.sub.0, represents the total pure delay from measurement to actual start of change at the roll gap due to actuator movement”, this total pure delay contains the process time constant since the time constant is of the process is part of the reason for delay till actual start of change.) and the one or more input/output time constants (0043 “the transport response for different actuators differs and is not known in advance, it is assumed for each individual actuator to be a pure dead-time to degree .xi., and a pure time constant to degree (1-.xi.)…The speed independent dead-time, D.sub.0, represents the…any pure delays in the actuator system” the pure delay for the actuator contains the time constant of the actuator because it explains the actuators response time which is part of the delay of the actuator.) and a one or more input/output device scan rates (0043 “The speed independent dead-time, D.sub.0, represents the…communication…delay” communication delay corresponds to the scan rate since sampling causes delay in communication.) and the execution rate of the [PID] process controller (0043 “The speed independent dead-time, D.sub.0, represents the…processing…delay”, processing corresponds to the execution rate of the PID controller since the controller sampling causes processing delay.) and one or more process dead times (0043 “The speed independent dead-time, D.sub.0, represents the…the average sum of processing time”) and one or more input/output device dead times associated with one or more of the input/output devices (0043 “The speed independent dead-time, D.sub.0, represents the…any pure delays in the actuator system”, the actuator system corresponds to the input/output. The delays in the actuator system contain the dead time.); and 
(2) determine a set of PID process controller tuning factors from the [first and second] estimated process control loop time constants and the estimated process control loop dead time (0038 “The actual controller tuning uses a model that combines the .
Moden does not teach proportional-integral-derivative (PID), and to communicate the measured process variables to the [PID] process controller, estimate the process control loop as a second order plus dead time process, determining first and second order time constants of the estimated process control loop as a function of one or more process time constants associated with the operation of the process and one or more input/output time constants.
Blevins ‘079 teaches proportional-integral-derivative (PID) process controller (0029 “Referring to FIG. 2, an example of an adaptive feedback/feedforward (FB/FC) PID controller used within an adaptive process control loop to control a process 100 is shown.”)
estimate the process control loop as a second order plus dead time process (0087 “The valve model as in the appendix was used with the second order plus dead time controlled process. The model recreates valve steady state characteristics and dynamic response.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controller tuning using a model techniques of Moden with the modelling of the process control teachings of Blevins ‘079 because the cited references are directed towards process control loop optimization and because Blevins ‘079 teaches a modelling technique that “allows easy and flexible simulations of linear and non-linear process dynamics.”  (0087).
Moden and Blevins ‘079 do not teach and to communicate the measured process variables to the [PID] process controller and determining first and second order time constants 
Thiele does teach and to communicate the measured process variables to the PID (taught by Blevins ‘079 as shown above) process controller
determining first and second order time constants of the estimated process control loop as a function of one or more process time constants associated with the operation of the process and one or more input/output time constants (0090 “is the process model mismatch in one or more process model parameters….tau..sub.1, .tau..sub.2 are the first and second order time constant parameters of the process model”, the first and second order time constant of the model are determined. Moden as shown above teaches the one or more process time constants and the one or more input/output time constants. Moden teaches both inputs and in combination with Thiele teaches the determined first and second order time constants.)
first and second estimated process control loop time constants (0090 “is the process model mismatch in one or more process model parameters….tau..sub.1, .tau..sub.2 are the first and second order time constant parameters of the process model”, the first and second order time constant of the model are determined. Moden as shown above teaches the one or more process time constants and the one or more input/output time constants. Moden teaches both inputs and in combination with Thiele teaches the determined first and second order time constants.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controller tuning using a model techniques of Moden and the modelling of the process control teachings of Blevins ‘079 with the tuning techniques of Thiele since the cited references are all directed towards modelling a process control and because Thiele teaches a control performance monitoring which allows for dramatically improving the efficiency of industrial plants (0004).
 Moden, Blevins ‘079 and Thiele teach the process control system of claim 35.
Moden, Blevins ‘079 and Thiele further teach wherein the process controller tuning routine determines the set of PID process controller (Blevins ‘079, 0029 “Referring to FIG. 2, an example of an adaptive feedback/feedforward (FB/FC) PID controller used within an adaptive process control loop to control a process 100 is shown.”) tuning factors from the first and second estimated process control loop time constants (Thiele, 0090 teaches the first and second estimated process control loop time constants) and the estimated process control loop dead time (Moden, 0038 “The actual controller tuning uses a model that combines the previous knowledge of the process behavior, including the influence of the process speed, and the knowledge obtained through the estimated parameters.” 0041 “The parameters to estimate for each control loop may be chosen to be…a dead-time D.sub.0…and a factor .xi. describing to which degree the transport behavior… a time constant” the deadtime as shown above corresponds to the estimated process dead time. The factor corresponds to the estimated time constant.) using a Lambda tuning method (Moden, 0084 “a very simple one is known as lambda tuning, aiming at a closed-loop system with specified time constant lambda (.lamda.)”)

Regarding claim 38, Moden, Blevins ‘079 and Thiele teach the process control system of claim 37.
Moden further teaches wherein the process controller tuning routine enables a user to select the value of lambda in the Lambda tuning method (0084 “Often the user specifies the lambda factor”). 

Regarding claim 39, Moden, Blevins ‘079 and Thiele teach the process control system of claim 37.
 wherein the process controller tuning routine uses a preset value of lambda in the Lambda tuning method (0084 “Often the user specifies the lambda factor” the user sets a preset value of lambda.).

Regarding claim 40, Moden, Blevins ‘079 and Thiele teach the process control system of claim 37. 
wherein the process controller tuning routine calculates the value of lambda in the Lambda tuning method as a factor times the maximum of a reset time constant tuning factor and the estimated process control loop dead time (0041 “The parameters to estimate for each control loop may be chosen to be…a dead-time D.sub.0”, 0085 “Then lambda tuning applied to this model gives the PI controller gain k and reset time T.sub.1 as… [see equation below]…This summarizes one variant of lambda tuning for models with one, two or three time constants and a deadtime (T.sub.3 and T.sub.2 are allowed to be zero in the formula (10)).” Reset time corresponds to the reset time constant. The lambda value is used along with the reset time and estimated process dead time for the lambda tuning.

    PNG
    media_image2.png
    152
    447
    media_image2.png
    Greyscale
 The reset time corresponds to the reset time constant. The lambda factor is used in conjunction with the rest time and the estimated process dead time.)

Regarding claim 41, Moden, Blevins ‘079 and Thiele teach the process control system of claim 35.
 Thiele further teaches wherein the process controller tuning routine determines at least one of the one or more input/output time constants associated with the operation of one or more of the input/output devices based on the characteristics of a filter within one of the one or more input/output devices (0016 “higher order lags are usually a result of filter time constants in measuring and control devices.”, 0066 “this simplification uses a filter time constant .tau..sub.i”, Control devices correspond to input/output devices within the input/output network of the control system.)

Regarding claim 43, Moden, Blevins ‘079 and Thiele teach the process control system of claim 35.
Moden further teaches wherein the process controller tuning routine determines at least one of the one or more input/output scan rates associated with the operation of one or more of the input/output devices based on a sampling rate of a measurement device within the process control loop (0040 “the measurement system may apply a filter to the basic measurement and it may down -sample the measurements so the actual sampling period becomes an integer multiple of the basic one”.)

Regarding claim 45, Moden, Blevins ‘079 and Thiele teach the process control system of claim 35.
Moden further teaches wherein the process controller tuning routine further models the operation of the PID process controller in the process control loop using the PID process controller tuning parameters to determine one or more process control characteristics of the process control loop (0030 “to perform model based tuning of the controller based on said model that describes the dynamics from controller output to controller input.”) and providing the one or more process control characteristics to a user (0051 

Regarding claim 46, Moden, Blevins ‘079 and Thiele teach The process control system of claim 35.
Thiele and Blevins ‘079 further teach wherein the process controller tuning routine further enables a user to change one or more of the input/output communication devices of the process control loop to change one or more of the characteristics of one or more of the input/output communication devices to form a changed process control loop (Thiele, 0053 “a user interface routine 46 may allow a user, such a process operator, a control engineer, etc. to specify or change tuning, design or control parameters associated with the advanced control block 38, to change set points, to initiate an adaptation/tuning procedure performed by the adaptation tuning block 42, to provide new model parameters, to provide model mismatch values or model mismatch range values, etc.”), estimates the changed process control loop as a second order plus dead time estimated process (Blevins ‘079 0087 “The valve model as in the appendix was used with the second order plus dead time controlled process. The model recreates valve steady state characteristics and dynamic response.” Thiele teaches the changed process loop and Blevins ‘079 teaches using the second order plus dead time process), determines a new set of PID process controller tuning factors for the changed process control loop, models the operation of the PID process controller in the changed process control loop using the new PID tuning parameters to determine one or more new process control characteristics of the new process control loop and provides the one or more new process control characteristics to a user (Thiele, 0053 “a user interface routine 46 may allow a user, such a process operator, a control engineer, etc. to specify or change tuning, design or control parameters associated with the advanced control block 38, to change set points, to initiate an adaptation/tuning procedure performed by 

Claim 2, 23, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Moden (US PUB. 20090138102) in view of Blevins et al (US PUB. 20070150079, herein Blevins ‘079) in further view of Thiele (US PUB. 20090198350) in further view of Wojsznis et al (US PUB. 20090319060, herein Wojsznis et al (US PUB. 20090319060, herein Wojsznis). 

Regarding claim 2, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1. 
Moden with Blevins ‘079 teaches further teaches wherein the PID process controller (Blevins 079, 0029 “Referring to FIG. 2, an example of an adaptive feedback/feedforward (FB/FC) PID controller used within an adaptive process control loop to control a process 100 is shown.”) tuning factors include a controller gain, a reset time constant (Moden, 0062 “It just gets its tuning parameters updated on the fly (gain and reset time…)” Reset time corresponds to reset time constant.)
Moden, Blevins ‘079 and Thiele do not explicitly teach and a rate time constant.
Wojsznis teaches a rate time constant (0052 “These tuning parameter values may be, for example, values for controller gain (K), integral time (T.sub.i) and derivative time (T.sub.d) used by the feedback PID control routine within the block 42”, the integral time corresponds to the reset time constant and the derivative time corresponds to the rate time constant.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controller tuning using a model techniques of Moden and the modelling of the process control teachings of Blevins ‘079 and the tuning techniques of Thiele with the controller parameter for tuning teachings of Wojsznis because the 

Regarding claim 23, Moden, Blevins ‘079 and Thiele teach the system for tuning a PID process controller of claim 22.
Moden with Blevins ‘079 further teach wherein the fifth component determines the PID process controller (Blevins 079, 0029 “Referring to FIG. 2, an example of an adaptive feedback/feedforward (FB/FC) PID controller used within an adaptive process control loop to control a process 100 is shown.”) tuning factors as a controller gain, a reset time constant (Moden, 0062 “It just gets its tuning parameters updated on the fly (gain and reset time…)” Reset time corresponds to reset time constant.)
Moden, Blevins ‘079 and Thiele do not explicitly teach and a rate time constant.
Wojsznis teaches a rate time constant (0052 “These tuning parameter values may be, for example, values for controller gain (K), integral time (T.sub.i) and derivative time (T.sub.d) used by the feedback PID control routine within the block 42”, the integral time corresponds to the reset time constant and the derivative time corresponds to the rate time constant.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controller tuning using a model techniques of Moden and the modelling of the process control teachings of Blevins ‘079 and the tuning techniques of Thiele with the controller parameter for tuning teachings of Wojsznis because the references are directed towards optimized controller tuning and because Wojsznis teaches a means for simplifying the process model (0010).  

Regarding claim 36, Moden, Blevins ‘079 and Thiele teach The process control system of claim 35.
 wherein the process controller tuning routine determines the controller tuning factors as a controller gain, a reset time constant (Moden, 0062 “It just gets its tuning parameters updated on the fly (gain and reset time…)” Reset time corresponds to reset time constant.)
Moden, Blevins ‘079 and Thiele do not explicitly teach and a rate time constant.
Wojsznis teaches a rate time constant (0052 “These tuning parameter values may be, for example, values for controller gain (K), integral time (T.sub.i) and derivative time (T.sub.d) used by the feedback PID control routine within the block 42”, the integral time corresponds to the reset time constant and the derivative time corresponds to the rate time constant.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the controller tuning using a model techniques of Moden and the modelling of the process control teachings of Blevins ‘079 and the tuning techniques of Thiele with the controller parameter for tuning teachings of Wojsznis because the references are directed towards optimized controller tuning and because Wojsznis teaches a means for simplifying the process model (0010).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moden (US PUB. 20090138102) in view of Blevins et al (US PUB. 20070150079, herein Blevins ‘079) in further view of Thiele (US PUB. 20090198350) in further view of Cahill (NPL, Emerson Automation Experts Blog, “Lambda Tuning-Yeah or Neah?”, May 23, 2012)

Regarding claim 7, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 6.
While Moden teaches a formula for determining the lambda factor in 0085 of Moden, Moden, Blevins ‘079 and Thiele do not explicitly teach where the factor is three. 
 Cahill teaches wherein the factor is three (first paragraph, “Proponents suggest values for λ ranging from one to three times the dominant process lag.” Cahill teaches having a lambda factor of 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the lambda tuning of a controller teachings of Moden, the modelling of a process control teachings of Blevins 079, and the tuning techniques of Thiele with the lambda tuning factor teachings of Cahill because the cited references are all directed to modelling of controller in control processes and because Cahill teaches that model based response using PID controllers has been simplified with the introduction of Lambda and the setting of lambda factor to 3 is reasonable (first paragraph). 

Claim 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Moden (US PUB. 20090138102) in view of Blevins et al (US PUB. 20070150079, herein Blevins ‘079) in further view of Thiele (US PUB. 20090198350) in further view of Blevins et al (US PUB. 20140249653, herein Blevins ‘653)

Regarding claim 12, Moden, Blevins ‘079 and Thiele teach the method of tuning a PID process controller of claim 1.
Moden, Blevins ‘079 and Thiele do not explicitly teach wherein determining one or more characteristics of one or more devices within the input/output network of the process loop includes determining the one or more characteristics of the one or more devices within the input/output network from the one or more devices within the input/output network.
Blevins ‘653 teaches wherein determining one or more characteristics of one or more devices within the input/output network of the process loop includes determining the one or more characteristics of the one or more devices within the input/output network from the one or more devices within the input/output network (0050 “Additionally, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the lambda tuning of a controller teachings of Moden, the modelling of a process control teachings of Blevins 079, and the tuning techniques of Thiele with the measuring of values of devices in a process control system teachings of Blevins ‘653 since the cited references are all directed towards understanding characteristics of a process control system and because Blevins ‘653 teaches a means for measuring that ensures product quality and is not compromised (0050). 

Regarding claim 31, Moden, Blevins ‘079 and Thiele teach the system for tuning a PID process controller of claim 22.
Moden, Blevins ‘079 and Thiele do not explicitly teach wherein the third component determines one or more characteristics of one or more devices within the input/output network of the process loop from the one or more devices within the input/output network.
 Blevins ‘653 teaches wherein the third component determines one or more characteristics of one or more devices within the input/output network of the process loop from the one or more devices within the input/output network (0050 “Additionally, the valve or other field device 71 may provide measurements made by sensors within the valve 71 or may provide other data generated by or computed by the valve 71 to the controller 11”, a sensor which is an i/o device determines characteristics of the actuator which is also an i/o device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the lambda tuning of a controller teachings of . 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Moden (US PUB. 20090138102) in view of Blevins et al (US PUB. 20070150079, herein Blevins ‘079) in further view of Thiele (US PUB. 20090198350) in further view of Kurokawa et al (US PUB. 20150162849, herein Kurokawa)

Regarding claim 42, Moden, Blevins ‘079 and Thiele teach the process control system of claim 35.
Moden and Thiele teach wherein the process controller tuning routine determines at least one of the one or more input/output time constants associated with the operation of one or more of the input/output devices based on the characteristics of an analog to digital (Thiele 0049 “field devices 15-18 are standard 4-20 ma devices or HART.RTM. devices that communicate over…combined analog/digital lines”, the field devices correspond to Input/output devices and communicate over analog/digital lines. These are communication lines.) [converter] within one of the one or more input/output devices (Moden, 0043 “the transport response for different actuators differs and is not known in advance, it is assumed for each individual actuator to be a pure dead-time to degree .xi., and a pure time constant to degree (1-.xi.)…The speed independent dead-time, D.sub.0, represents the total pure delay from measurement to actual start of change at the roll gap due to actuator movement, i.e…any pure delays in the actuator system” the pure delay for the actuator contains the time constant of 
Moden, Blevins ‘079 and Thiele do not explicitly teach analog to digital converter.
Kurokawa does teach analog to digital converter (0067 “wherein the first control circuit is a digital circuit comprising an A/D converter which converts a first detection signal into a digital signal”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the lambda tuning of a controller teachings of Moden, the modelling of a process control teachings of Blevins 079, and the tuning techniques of Thiele with the analog digital converter in a control system teachings of Kurokawa because all the references are directed towards controlling a process and because Kurokawa teaches a means that compensates response delay which is a weak point usually (0112, 0113). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Moden (US PUB. 20090138102) in view of Blevins et al (US PUB. 20070150079, herein Blevins ‘079) in further view of Thiele (US PUB. 20090198350) in further view of Blevins et al (US PUB. 20130079901, herein Blevins ‘901).

Regarding claim 44, Moden, Blevins ‘079 and Thiele teach the process control system of claim 35.
Moden further teaches wherein the process controller tuning routine determines at least one of the one or more input/output scan rates associated with the operation of one or more of the input/output devices (0040 “the measurement system may apply a filter to the basic measurement and it may down -sample the measurements so the actual sampling period becomes an integer multiple of the basic one”, the measurement system contains input/output devices and their sampling rate is determined. Sampling rate corresponds to device scan rate.)

Blevins ‘901 teaches determines at least one of the one or more input/output scan rates associated with the operation of one or more of the input/output devices based on an update rate of an input/output signal marshalling device within the process control loop (0006 “The sample rate of the analog to digital converter that samples the measurement signal must be execute at a rate that is at least twice the highest frequency contained in the measurement signal.”, the converter corresponds to the marshalling device. The measurement signal comes from input/output units. The measurement signal has a sampling rate that must be a certain factor of the sampling rate of the analog to digital converter.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the lambda tuning of a controller teachings of Moden, the modelling of a process control teachings of Blevins 079, and the tuning techniques of Thiele with the analog digital converter sampling techniques of Blevins ‘901 because the references are all directed towards a processing control network and measuring the values within the network and because Blevins ‘901 teaches a means for sampling that eliminates aliasing in a signal (0005) and this allows for better control and performance of the plant process (0008). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.S./            Examiner, Art Unit 2116        

/TAELOR KIM/            Primary Examiner, Art Unit 2156